Appeal from a judgment of the Monroe County Court (Richard A. Keenan, J.), rendered March 28, 2007. The judgment convicted defendant, upon her plea of guilty, of criminal possession of a forged instrument in the second degree (two counts), grand larceny in the third degree, attempted grand larceny in the third degree, criminal possession of stolen property in the fifth degree and criminal impersonation in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed. Present—Scudder, P.J., Martoche, Fahey, Green and Gorski, JJ.